Citation Nr: 1400088	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  11-33 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for a mood disorder, not otherwise specified.  

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from November 1989 to May 1990, January 1993 to October 1995, and July 1999 to December 1999, 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which denied the Veteran's request for an increased rating. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his mood disorder warrants a rating in excess of 10 percent and that he is entitled to a TDIU.  

The Veteran contends that he is in receipt of Social Security Disability benefits from the Social Security Administration (SSA) for his mood disorder.  In October 2012, he was awarded SSD benefits due to his psychiatric symptoms.  However, it does not appear that the Veteran's SSA records have been associated with his claims file.  

The Veteran representative also pointed out that the RO did not provide a Supplemental Statement of the Case following the Veteran's submission of his SSA decision.  Although no waiver of initial consideration by the RO is of record, the Board finds no prejudice in proceeding with review as this case is being remanded for development, and the RO will be given the opportunity to readjudicate the claims based on all evidence of record before the case is returned to the Board.

Additionally, in February 2013, the Veteran reported that his mood disorder was getting worse.  Because the Veteran has contended a worsening since his January 2011 VA examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4). 

The Veteran's claim for a TDIU is inextricably intertwined with the above claim; consideration of this matter must be deferred pending resolution of this claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request all pertinent documentation pertaining to any claim for disability benefits by the Veteran including any medical records that Social Security has regarding the Veteran.  These records should be associated with the claim file.  Any negative response must be documented in the claims folder. 

2.  Then, RO/AMC should schedule the Veteran for a VA examination by an examiner with the sufficient expertise to ascertain the severity and manifestations of his service-connected mood disorder.  The claims folders, and any pertinent evidence in an electronic format, must be made available to and reviewed by the examiner, and any indicated studies should be performed.  The RO/AMC should ensure that the examiner provides all information required for rating purposes.  

The examiner is asked to discuss whether the Veteran has any additional psychiatric disorders, and if so, he or she is asked to differentiate between the symptoms attributed to his service-connected mood disorder and any other diagnosed psychiatric disorder, if possible.  

The examiner should also provide an opinion concerning the impact of the Veteran's service-connected mood disorder on his ability to work.  

The supporting rationale for all opinions expressed must be provided.

3.  The RO/AMC should also undertake any other development it determines to be warranted-including any appropriate development with respect to his TDIU claim.

4.  Then, the RO/AMC should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and his representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


